Exhibit 10.2

AMENDED AND RESTATED ADOPTION AGREEMENT

THIS AMENDED AND RESTATED ADOPTION AGREEMENT is adopted by STERIS Corporation
(the “Employer”) in connection with the STERIS Corporation Deferred Compensation
Plan, as amended from time to time.

W I T N E S S E T H:

WHEREAS, the Employer adopted the Plan as an unfunded, nonqualified deferred
compensation plan through its execution of an Adoption Agreement effective
September 1, 2006; and

WHEREAS, the Employer desires to amend the provisions of the Adoption Agreement
to comply with the requirements of Section 409A of the Code and the regulations
thereunder and to make certain technical changes;

NOW, THEREFORE, the Employer hereby amends and restates the Adoption Agreement
effective September 1, 2006 so that the Adoption Agreement provides as follows:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by and the term “Committee” shall mean:

 

   (a)    The administrative committee of at least three individuals appointed
by the Board to serve at the pleasure of the Board.    (b)    Employer.

XX

   (c)    Other (specify): The Oversight Committee for the STERIS Corporation
401(k) Plan (“Oversight Committee”) or, in the case of any determinations or
actions specific to a Participant who is an officer (as defined in Rule 16a-1(f)
promulgated under the Securities Exchange Act of 1934 or in any successor to
such Rule), the Compensation and Corporate Governance Committee of the Board of
Directors of STERIS or such Board of Directors. Any actions or determinations
which the Oversight Committee is authorized to take or make may be taken or made
by the Compensation and Corporate Governance Committee. Any actions or
determinations which the Compensation and Corporate Governance Committee is
authorized to take or make may be taken or made by the Board of Directors of
STERIS.

2.7 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

   (a)    Base salary. XX    (b)    Service Bonus.

XX

   (c)    Performance-Based Compensation earned in a period of 12 months or
more.

XX

   (d)    Commissions.    (e)    Compensation received as an Independent
Contractor reportable on Form 1099.

 

1



--------------------------------------------------------------------------------

XX

   (f)    Other: Base salary, before giving effect to contributions made by the
Participant through a salary reduction agreement with an Employer to a Code
Section 401(k), 403(b), 408(k), 408(p) or 457 deferred compensation arrangement
or an executive nonqualified deferred compensation arrangement, including the
Plan, and before giving effect to amounts contributed to fringe benefits by the
Participant under a Code Section 125 plan.

2.8 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:

 

   (a)    The last business day of each Plan Year.    (b)    The last business
day of each calendar quarter during the Plan Year.    (c)    The last business
day of each month during the Plan Year.    (d)    The last business day of each
payroll period during the Plan Year.    (e)    Each pay day as reported by the
Employer.    (f)    Any business day on which the Participant Deferral is
received by the       Provider.

XX

   (g)    Other: Any business day on which the Participant Deferral is received
by Principal Life Insurance Company.

2.12 Effective Date:

 

XX

   (a)    This is a newly-established Plan, and the Effective Date of the Plan
is September 1, 2006.    (b)    This is an amendment and restatement of a plan
named      

                    with an effective date of

            .

      The Effective Date of this amended and restated Plan is             .   
   This is amendment number             .

2.18 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX

   (a)    Age 65.    (b)    The later of age             or the
            anniversary of the participation commencement date. The
participation commencement date is the first day of the first Plan Year in which
the Participant commenced participation in the Plan.    (c)    Other:
                    .

2.22 Participating Employer(s): As of the Effective Date, the following entities
are designated by STERIS Corporation as Participating Employer(s) under the
Plan, all with the same address and telephone number set forth below:

 

Name of Employer

  

Address

  

Telephone No.

  

EIN

STERIS Corporation

   5960 Heisley Road    (440) 354-2600    34-1482024    Mentor, OH 44060      

 

Name of Employer

   EIN

American Sterilizer Company

   25-0320960

SterilTek, Inc.

   94-3350306

Isomedix Operations Inc.

   22-2773397

STERIS, Inc.

   91-1904549

Strategic Technology Enterprises, Inc.

   01-0694100

STERIS Isomedix Services, Inc.

   20-2091512

STERIS Personnel Services, Inc.

   20-5763617

 

2



--------------------------------------------------------------------------------

2.24 Plan: The name of the Plan as applied to the Employer is

STERIS CORPORATION DEFERRED COMPENSATION PLAN

2.25 Plan Administrator: The Plan Administrator shall be:

 

   (a)    Committee.    (b)    Employer.

XX

   (c)    Other: STERIS Corporation.

2.27 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

2.35 Trust:

 

XX

   (a)    The Employer does desire to establish a “rabbi” trust for the purpose
of setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan.    (b)    The Employer does not desire to establish a
“rabbi” trust for the purpose of setting aside assets of the Employer
contributed thereto for the payment of benefits under the Plan.    (c)    The
Employer desires to establish a “rabbi” trust for the purpose of setting aside
assets of the Employer contributed thereto for the payment of benefits under the
Plan upon the occurrence of a Change in Control.

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.7 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

XX

   (a)    Base salary, as defined in Section 2.7(f):      

maximum deferral: $             or 25%

XX

   (b)    Service Bonus:      

maximum deferral: $             or 100%

XX

   (c)    Performance-Based Compensation:      

maximum deferral: $             or 100%

XX    (d)    Other: Commissions.      

maximum deferral: $             or 100%

   (e)    Participant deferrals not allowed.

4.2 Employer Credits: The Employer will make Employer Credits in the following
manner:

 

   (a)    Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Participant in an amount
determined as follows:       (i)      An amount determined each Plan Year by the
Employer.       (ii)      Other:             .    (b)    Employer Profit Sharing
Credits: The Employer may make profit sharing credits to the Deferred
Compensation Account of each Active Participant in an amount determined as
follows:       (i)      An amount determined each Plan Year by the Employer.   
   (ii)      Other:             .

XX

   (c)    Other: The Employer may make discretionary credits to the Deferred
Compensation Accounts of such Participants as determined by the Compensation and
Corporate Governance Committee of the Board of Directors of STERIS or such Board
of Directors, which may be made to all or less than all the Participants.    (d)
   Employer Credits not allowed.

 

3



--------------------------------------------------------------------------------

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

   (a)    An amount to be determined by the Committee.    (b)    Other:
            .

XX

   (c)    No additional benefits.

5.4 In-Service Distributions: In-service distributions are permitted under the
Plan:

 

XX

   (a)    Yes, with respect to:                   Participant Deferral Credits
only.                   Employer Credits only.       XX       Participant
Deferral and Employer Credits.       In-service distributions may be made in the
following manner:       XX        Single lump sum payment.      
XX        Annual installment payments over no more than 10 years.       If
applicable, amounts not vested at the specified time of distribution will be:   
               Forfeited                   Distributed annually when vested   
(b)    No in-service distributions permitted.

5.5 Education Distributions: Education accounts are permitted under the Plan:

 

   (a)    Yes, with respect to:                   Participant Deferral Credits
only.                   Employer Credits only.                   Participant
Deferral and Employer Credits.       Education distributions may be made in the
following manner:                   Single lump sum payment.      
            Annual installment payments over no more than             years.   
   If applicable, amounts not vested at the specified time of distribution will
be:                   Forfeited                   Distributed annually when
vested

XX

   (b)    No education distributions permitted.

5.6 Change in Control: Participant may elect to receive distributions under the
Plan upon a Change in Control:

 

XX

   (a)    Yes, Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control.    (b)    Participants may not elect to
have accounts distributed upon a Change in Control.

 

4



--------------------------------------------------------------------------------

6.1 Payment Options: Any benefit payable under the Plan upon a Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participant Deferral Agreement:

 

1.

   Separation from Service other than Retirement or Death   

XX

   (a)    A lump sum in cash upon the date of the Qualifying Distribution Event.
      (b)    Approximately equal annual installments over a term certain as
elected by the Participant not to exceed             years.       (c)    Other:
            .

2.

   Separation from Service due to Retirement   

XX

   (a)    A lump sum in cash upon the date of the Qualifying Distribution Event.
  

XX

   (b)    Approximately equal annual installments over a term certain as elected
by the Participant not to exceed 10 years.       (c)    Other:             .

3.

   Death         

XX

   (a)    A lump sum in cash upon the date of the Qualifying Distribution Event.
      (b)    Approximately equal annual installments over a term certain as
elected by the Participant not to exceed             years.       (c)    Other:
            .

4.

   Disability         

XX

   (a)    A lump sum in cash upon the date of the Qualifying Distribution Event.
  

XX

   (b)    Approximately equal annual installments over a term certain as elected
by the Participant not to exceed 10 years.       (c)    Other:             .

5.

   Change in Control    XX    (a)    A lump sum in cash upon the date of the
Qualifying Distribution Event.    XX    (b)    Approximately equal annual
installments over a term certain as elected by the Participant not to exceed 10
years.       (c)    Other:             .       (d)    Not applicable (if not
permitted in 5.6)

6.2 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed $50,000.

7. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

   (a)    Normal Retirement Age.    (b)    Death.    (c)    Disability.    (d)
   Change in Control    (e)    Other:             .

 

5



--------------------------------------------------------------------------------

XX

   (f)    Satisfaction of the vesting requirement specified below:      
Employer Discretionary Credits:          (i)    Immediate 100% vesting.         
   (ii)    100% vesting after Years of Service.             (iii)    100%
vesting at age             .                   (iv)   

Number of Years

of Service

  

Vested

Percentage

            Less than 1        %             1        %             2        %
            3        %             4        %             5        %            
6        %             7        %             8        %             9        %
            10 or more        %       For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:          (1)   
First Day of Service.          (2)    Effective Date of the Plan Participation.
         (3)    Each Crediting Date. Under this option (3), each Employer Credit
shall vest based on the Years of Service of a Participant from the Crediting
Date on which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account. Notwithstanding the vesting schedule elected above, all
Employer Discretionary Credits to the Deferred Compensation Account shall be
100% vested upon the following event(s):                     .       Employer
Profit Sharing Credits:          (i)    Immediate 100% vesting.             (ii)
   100% vesting after Years of Service.             (iii)    100% vesting at age
                    .   

 

6



--------------------------------------------------------------------------------

               (iv)   

Number of Years

of Service

  

Vested

Percentage

            Less than 1        %             1        %             2        %
            3        %             4        %             5        %            
6        %             7        %             8        %             9        %
            10 or more        %       For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:          (1)   
First Day of Service.             (2)    Effective Date of the Plan
Participation.             (3)    Each Crediting Date. Under this option (3),
each Employer Credit shall vest based on the Years of Service of a Participant
from the Crediting Date on which each Employer Profit Sharing Credit is made to
his or her Deferred Compensation Account. Notwithstanding the vesting schedule
elected above, all Employer Profit Sharing Credits to the Deferred Compensation
Account shall be 100% vested upon the following event(s):                     .
   XX    Other Employer Credits:          XX    (i)    Immediate 100% vesting.
            (ii)    100% vesting after Years of Service.             (iii)   
100% vesting at age             .                   (iv)   

Number of Years

of Service

  

Vested

Percentage

            Less than 1        %             1        %             2        %
            3        %             4        %             5        %            
6        %             7        %             8        %             9        %
            10 or more        %

 

7



--------------------------------------------------------------------------------

      For this purpose, Years of Service of a Participant shall be calculated
from the date designated below:          (1)    First Day of Service.         
   (2)    Effective Date of the Plan Participation.             (3)    Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years of Service of a Participant from the Crediting Date on which each
Employer Credit is made to his or her Deferred Compensation Account.
Notwithstanding the vesting schedule elected above, all other Employer Credits
to the Deferred Compensation Account shall be 100% vested upon the following
event(s):             .

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section             of the Plan
shall be amended to read as provided in attached Exhibit             .

 

XX    There are no amendments to the Plan.

17.9 Construction: The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of OHIO, except to the
extent that such laws are superseded by ERISA and the applicable provisions of
the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

STERIS CORPORATION

Name of Employer

By:

 

/S/    WILLIAM L. AAMOTH        

Authorized Person

Date:

  12/16/08

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

8